DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
5. (Currently Amended) The device according to claim [[41]] 1, wherein the actuator vibrates the substantially parallel light in a direction orthogonal to a direction of the line light beams.  
7. (Currently Amended) The device according to claim [[41]] 1, further comprising a sensor that detects a position of an object to be vibrated by the actuator, wherein 
the imaging element performs imaging in conjunction with the vibration, in accordance with the detected position.  
8. (Currently Amended) The device according to claim [[43]] 3, wherein the actuator vibrates the substantially parallel light by vibrating the collimator optical system.  
9. (Currently Amended) The device according to claim [[43]] 3, wherein the actuator vibrates the substantially parallel light by vibrating the laser beam from the laser.  
10. (Currently Amended) The device according to claim [[43]] 3, wherein 
the collimator optical system is a collimator lens, and 

12. (Currently Amended) The device according to claim [[41]] 1, wherein the actuator includes a magnetic circuit or a piezoelectric element.

The following is an examiner’s statement of reasons for allowance: 
Claims 1, 3-5, and 7-23 are allowable for the reasons presented in the Office action filed on 11/26/21 in page 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext.86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 




February 26, 2022


							/SANG H NGUYEN/                                                                                          Primary Examiner, Art Unit 2886